


110 HR 6273 IH: Responsible Highway Investment Act of

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6273
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Wittman of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restore the
		  obligation of the Secretary of the Treasury to invest the balance of the
		  Highway Trust Fund in interest-bearing obligations of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Highway Investment Act of
			 2008.
		2.Restoration of
			 requirement to invest balance of Highway Trust Fund in interest bearing
			 obligations of the United StatesSubsection (f) of section 9503 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following:
			 Paragraph (2) shall not apply to periods after the date of the enactment
			 of this sentence.
		
